Citation Nr: 1516089	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder (MDD) for the period of November 18, 2010 through November 19, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to an initial compensable evaluation for tension headaches.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for MDD and tension headaches and assigned a 30 percent and noncompensable evaluations for those disabilities, respectively, effective November 18, 2010-the date his claim for service connection was received.  The Veteran timely appealed his assigned evaluations.

In a December 2013 rating decision, the Veteran's MDD was increased to 70 percent disabling, effective November 20, 2013; the Board has recharacterized that issue to comport with that award of benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination of his MDD and headaches was in November 2013.  In light of the Veteran's contentions on appeal that he should be assigned higher evaluations-particularly for his headaches which he states are completely prostrating-and the length of time since his last VA examination, the Board finds that a remand is necessary in order to obtain another VA examination of those disabilities in order to adequately assess the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and headache disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his MDD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  

The examiner should also opine whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA neurologic examination with a physician in order to determine the current nature and severity of his headaches.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the number and frequency of characteristic prostrating attacks associated with his headaches that the Veteran experiences on average, and comment on their effect, if any, on his economic productivity.  

The examiner should also state whether the Veteran's headaches precluded him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for MDD and tension headaches.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

